United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Humacao, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1034
Issued: August 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2015 appellant, through counsel, filed a timely appeal from a March 31, 2015
merit decision of the Office of Workers’ Compensation Programs1 (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than a seven percent right leg
permanent impairment.

1

In the March 11, 2015 decision, OWCP found appellant had not established a ratable permanent impairment for
the right leg. The March 31, 2015 decision, however, found appellant had a seven percent permanent impairment to
the right leg for which a schedule award had been granted. Accordingly, the Board will take jurisdiction over the
March 31, 2015 OWCP decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 27, 2010 appellant, then a 53-year-old sales associate, filed a traumatic injury
claim (Form CA-1) alleging a right knee injury in the performance of duty on May 1, 2010 when
he bent down to pick up a heavy package. He underwent right knee surgery on June 25, 2010 to
repair a torn medial meniscus. OWCP accepted the claim on November 15, 2010 for a right
knee medial meniscus tear and arthroscopic surgical repair.3
Appellant underwent additional right knee surgery on June 21, 2011. In a report of that
date, Dr. Manuel Soares, an orthopedic surgeon, indicated that a right knee arthroscopic medial
meniscectomy and excision of synovial plica and medial shelf had been performed. Appellant
submitted a Form CA-7 (claim for compensation) on June 7, 2011 requesting a schedule award.
By decision dated July 21, 2011, OWCP denied appellant’s claim for a schedule award,
finding that the medical evidence did not show he had reached maximum medical improvement.
On August 2, 2013 OWCP prepared a statement of accepted facts and referred appellant
for a second opinion examination on September 6, 2013. Appellant did not attend the scheduled
examination on September 6, 2013, or the rescheduled examination on October 11, 2013.
OWCP denied appellant’s claim for a schedule award by decision dated October 31, 2013
because appellant had not attended the scheduled second opinion examinations and because it
had failed to submit any medical evidence to establish a permanent impairment.
On July 23, 2014 appellant requested reconsideration and submitted a July 9, 2014 report
from Dr. Martin Fritzhand, a Board-certified urologist. Dr. Fritzhand provided a history and
results on examination. He reported that appellant continued to have knee pain, with diminished
range of motion, and some difficulty in performing household chores. With respect to permanent
impairment, Dr. Fritzhand opined that appellant had a seven percent impairment to the right leg
based on the meniscal injury. He identified Table 16-3 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), and
diagnosed meniscal injury with total meniscectomy. According to Dr. Fritzhand, appellant’s
impairment was seven percent, using grade modifiers one for Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).
The case was referred to an OWCP medical adviser for review. In a report dated
February 24, 2015, the medical adviser agreed with Dr. Fritzhand’s opinion as to seven percent
right leg impairment. The medical adviser reported the date of maximum medical improvement
as July 9, 2014.
By decision dated March 11, 2015, OWCP denied modification of the October 31, 2013
decision.
It stated that the evidence did not show a permanent impairment as of
October 31, 2013.

3

The record indicates appellant also had a claim for injury on November 9, 2010 that was accepted for a neck
strain (OWCP File No. xxxxxx967).

2

In a decision dated March 31, 2015, OWCP issued a schedule award for a seven percent
right leg permanent impairment. The period of the award was 20.16 weeks from July 9, 2014.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.4 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
With respect to knee impairment, the A.M.A., Guides provide a regional grid at Table 163. The Class of Diagnosis (CDX) is determined based on specific diagnosis, and then the
default value for the identified class of diagnosis is determined. The default value (grade C) may
be adjusted by using grade modifiers for GMFH, Table 16-6, GMPE, Table 16-7 and GMCS,
Table 16-8. The adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS -- CDX).8
7

ANALYSIS
In the present case, Dr. Fritzhand identified Table 16-3 and the diagnosis of a meniscal
injury with a total meniscectomy (medial or lateral). This is a class of diagnosis 1 impairment
under Table 16-3, with a default (grade C) impairment of seven percent.9 Dr. Fritzhand then
found that the grade modifiers for functional history, physical examination, and clinical studies
were 1. This is consistent with his findings in the July 9, 2014 report. Applying the above
formula, there was no adjustment from the grade C impairment of seven percent.
Pursuant to OWCP procedures, the case was reviewed by the medical adviser.10 In his
report dated February 24, 2015, the medical adviser concurred with Dr. Fritzhand’s opinion. The
Board accordingly finds that the medical evidence of record supports the March 31, 2015
decision finding that appellant had a seven percent right leg impairment. Dr. Fritzhand provided
a July 9, 2014 report describing the impairment and a probative medical opinion as to permanent
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (March 15, 2009).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013).
8

The net adjustment is up to +2 (grade E) or -2 (grade A).

9

A.M.A., Guides 509, Table 16-3.

10

Supra note 7 at Chapter 2.808.6(f) (February 2013).

3

impairment under the A.M.A., Guides.
impairment.

There is no evidence of record showing greater

The Board notes that the number of weeks of compensation for a schedule award is
determined by the compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the
leg, the maximum number of weeks of compensation is 288 weeks. Since appellant’s impairment
was seven percent, he is entitled to seven percent of 288 weeks, or 20.16 weeks of compensation.
It is well established that the period covered by a schedule award commences on the date that the
employee reaches maximum medical improvement from residuals of the employment injury.11 In
this case, the medical adviser properly concluded that the date of maximum medical improvement
was the date of examination by Dr. Fritzhand. The award, therefore, properly ran for 20.16 weeks
commencing on July 9, 2014.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the evidence does not establish more than a seven percent
permanent impairment to the right leg.

11

Albert Valverde, 36 ECAB 233, 237 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 31, 2015 is affirmed.
Issued: August 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

